DYKMAN, J.
This is an acnon for labor and materials furnished by the plaintiff to the defendant upon a dwelling house of the latter under a special contract with him. There is also in the complaint a claim for damages resulting from the wrongful discharge of the plaintiff by the defendant. The cause was tried before a referee to hear and determine, and he decided as a conclusion of law that the plaintiff was entitled to recover from the defendant $3,573.93 besides the costs of the action. The referee found facts in detail which support the decision, and all the findings are fully sustained by the evidence. The defendant has appealed from the judgment entered upon the report of the referee, but the appeal is destitute of merit. There has been no violation of any principle of law, and an extended examination of the facts is unnecessary. The judgment should be affirmed, with costs.